Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Based upon consideration of all of the relevant factors with respect to the claim as a whole, claim(s) 1-7 are determined to be directed to an abstract idea. The rationale for this determination is explained below:
When considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas. Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. (2014).
To determine whether a claim is patent eligible and not directed to a judicial exception, one skilled in the art must first determine whether the claims can be classified in one of the four recognized statutory categories, i.e., a process, a machine, a manufacture or a composition of matter. See MPEP 2106(1). In the instant case, each of claims 1-7 recite a method of providing emergency lighting via an emergency lighting system in the preamble, and therefore meet the statutory requirements discussed in MPEP 2106(1) as being directed to a method.
Next, a two-part analysis, as discussed in Alice Corp. v. CLS Bank International, 573 U.S._, 134S. Ct. 2347 (2014), is used to determine whether the subject matter recited in the claims are directed to a recognized judicial exception, and if so, is there additional limitations in the claims that would amount to significantly more than the judicial exception, either individually or as an ordered combination, so as to render the claims patent eligible. This two-part analysis is the subject of the 2019 Interim Eligibility Guidance. In part one of the analyses, one skilled in the art must determine whether the claims at issue are directed to a judicial exception, i.e., laws of nature, natural phenomena, or abstract ideas. Claims 1-7 are directed to method for emergency lighting via an emergency lighting system. This is achieved by: receiving one or more commands and one or more relayed commands &  initiating at least one test comprising determining an operating condition of the plurality of lighting devices with the one or more sensing devices in response to receiving the one or more commands (which are routinely practiced in the art with respect to emergency lighting), transmitting one or more test results comprising the operating condition via the one or more wireless communication devices of each of the plurality of lighting devices; and presenting the one or more test results at one or more terminals (these are also routinely practiced in the art). 

ANALYSIS
Claims 1-7are ineligible.
Regarding independent claim 1: initiating at least one test comprising determining an operating condition of the plurality of 10 lighting devices with the one or more sensing devices in response to receiving the one or more commands is done by mathematical formulae/models and wirelessly receiving/transmitting one or more commands and one or more relayed commands & presenting the one or more test results at one or more terminals which has been held to be non-patentable. This basic concept of gathering data/information and comparing new and stored information mathematical formulae have been identified by the courts as an abstract idea (comparing information regarding a sample or test subject to a control or target data (Ambry, Myriad CAFC), collecting and comparing known information (Classen), comparing data to determine a risk level (Perkin-Elmer), obtaining and comparing intangible data (Cybersource), and comparing new and stored information and using rules to identify options (SmartGene)).
Regarding dependent claims 2-7, determining the operating condition and wirelessly transmitting the one or more test results (claims 2 and 7) & operating/warning condition is selected from the group consisting of normal operating condition (claims 3 & 6) &  storing/authenticating  the one or more test results in one or more databases (claim 4-5); these method are having been held to be non-patentable (claims 4-5) and methods done by mathematical formulae/models (claims 2 & 6-7). These steps are the basic concept of gathering data/information and comparing new and stored information mathematical formulae have been identified by the courts as an abstract idea.
Step 1: This part of the eligibility analysis evaluates whether the claim falls within any statutory category. MPEP 2106.03. The claim recites at least one step or act, including calculating a ratio. Thus, the claim is to a process, which is one of the statutory categories of invention (Step 1: YES).
Step 2A Prong One: This part of the eligibility analysis evaluates whether the claim recites a judicial exception. As explained in MPEP 2106.04(II) and the October 2019 Update, a claims 1-7 recite a judicial exception when the judicial exception is “set forth” or “described” in the claim. Claims 1-7 recite the limitations of the first two steps wherein “transmitting”, “receiving” & “initiating” are fairly broad as written and would appear to fall under human observation and evaluation, e.g., monitoring/evaluating spectral data of an electrical characteristic (e.g., current, voltage) displayed on a computer screen, oscilloscope or other instrument, or even on paper/printout.  The third step of “operating” & “determining” is also broad, wherein the broadest reasonable interpretation of “evaluating/comparing” might include, for example, assessing the relative size of the signals, e.g., which signal is larger, smaller, etc.  In at least this sense, “evaluating/operating” implies some sort of mathematical relationship. “identifying/initiating” might even fall under human evaluation, e.g., assessing the relative magnitudes of the signals based simply on visual observation of the data/information appearing on a computer screen or paper/printout.  Therefore, given that the claims recite a method of providing emergency lighting via an emergency lighting system comprising a plurality of lighting devices at a very high level of generality, with no practical system constraints that would tie the concepts to any real world environment, the claim limitations, taken individually, and also taken as a combination, do not result in the claim as a whole amounting to significantly more than the judicial exception thus the above steps are particular use of the abstract idea to determine a fault distance from the monitoring location probably extends beyond a mere field of use or technological environment limitation and imposes sufficiently meaningful limits on the abstract idea (In this case, “determining/evaluating” or “operating” is sufficiently broad to mean a mathematical concept in of itself, e.g., comparing to assess which signal is bigger/smaller).  With respect to a mathematical relationship determination, it’s important to consider whether the claim recites a mathematical concept or merely limitations that are based on or involve a mathematical concept.  A claim does not recite a mathematical concept if it is only based on or involves a mathematical concept.  See MPEP 2106.04(a)(2).I.  Accordingly, limitation (a) recites a judicial exception (an abstract idea that falls within the mathematical concept and mental process groupings in the 2019 PEG, and a law of nature), and the analysis must therefore proceed to Step 2A Prong Two.
Step 2A Prong Two: This part of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. 2019 PEG Section III(A)(2), 84 Fed. Reg. at 54-55. Besides the abstract idea, the claim recites the additional element of “initiated in response to receipt of the one or more relayed commands; wirelessly transmitting one or more test results comprising the operating condition via the one or more wireless communication devices of each of the plurality of lighting devices; and 15 presenting the one or more test results at one or more terminal” in limitation (b). Although this limitation indicates that the first set comparison value is used to performing a further reference impedance measurement when the elapsed period of time exceeds a given time limit.  This step is also very broad.  Under this prong, the Examiner believes that the hard part is determining whether (1) this limitation applies the abstract idea(s) in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception or (2) this limitation merely generally links use of the judicial exception to a particular technological environment or field of use.  Accordingly, limitation (b) does not integrate the recited judicial exception into a practical application and the claim is therefore directed to the judicial exception (Step 2A: YES).
In part two of the two-part analysis, one skilled in the art must determine whether the claims recite additional limitations that would amount to significantly more than the judicial exception (in this case that would be an abstract idea), either individually or as an ordered combination. The additional steps of claims 1-7 also including the step of providing emergency lighting via an emergency lighting system comprising a plurality of lighting devices do not amount to significantly more as it merely data gathering performed in a manner that is well-known and practiced in the art; including identifying a change in sequence is routinely practiced in the art with respect to ground fault in battery of the electrical characteristic at a correlated change of measured impedance compared to another sequence of individual battery blocks along the at least one string comprises performing a change detection algorithm or a signal segmentation algorithm is also routinely practiced in the art based on these measured quantities.
Additionally, the functions described in the claims are conventional features of the generalized application of determining locating a fault in a power transmission medium. The standard for claim interpretation provided in the case law does not necessarily reflect that used by examiners during prosecution (MPEP 2111).
During prosecution, patent examiners construe the broadest reasonable interpretation of a claimed invention in a manner consistent with the use of the claim terms in the specification and drawings and also consistent with the interpretation that those skilled in the art would reach. While courts may use a different approach, it would be improper for the examiner to import claim limitations from the specification by reading disclosed features into a claim when the claim language is broader than the embodiments described in the specification (MPEP 2111.01). Therefore, given that the claims recite method for providing emergency lighting via an emergency lighting system comprising a plurality of lighting devices at a very high level of generality, with no practical system constraints that would tie the concepts to any real world environment, the claim limitations, taken individually, and also taken as a combination, do not result in the claim as a whole amounting to significantly more than the judicial exception.
The additional elements or combination of elements in the claims other than the abstract idea per se amounts to no more than details of the abstract idea and extra solution activity including functions that are well-understood, routine and conventional activities previously known to the industry: operating/generating, determining/measuring and comparing data (claims, 2 & 6-7) and the details thereof including theoretical models or equations (claims 4-5), and extra solution activity which uses the data to generically compare/calibrate to a like-measurement.
Viewed as a whole the additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.
Therefore, the claim 1-7 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Recker et al. (U.S. 2013/0193847 A1) in view of Hochstein (U.S. 2011/0053492 A1).

Regarding claim 1, Recker et al. disclose a method for providing emergency lighting system for a building as seen in Fig. 5 comprising: one or more wireless communication devices 560 of Fig. 5 that wirelessly receive the one or more commands from command input 530 and relay the one or more commands [via logic 570, see par. 0117]; the one or more commands from command input 530 and relay the one or more commands [via logic 570, see par. 0117], at a plurality of testing systems via sensors 610 and communication devices 560 individually connected the plurality of lighting devices via LEDs 590 of Fig. 5 [see pars. 0040-0042], each of the plurality of testing systems via sensing devices 610 detect one or more environmental conditions and activate at least one of the one or more lighting devices in response [see pars. 0119 & 0122] and one or more wireless communication devices 560 of Fig. 5 and wirelessly transmit one or more test results comprising the operating condition to the one or more terminals [see par. 0125]; wherein the one or more sensing devices 610 detect one or more environmental conditions and activate at least one of the one or more lighting devices in response [see pars. 0119 & 0122]; presenting the one or more test results at one or more terminals [see pars. 0114-0116 & 0125].  
Recker et al. fail to disclose the one or more sensing devices that initiate at least one test to determine an operating condition of the lighting device.  In related art, US 2011/0053492 to Hochstein discloses a network light control system having sensing devices via condition sensor 42 of Fig. 2 that initiate at least one test to determine an operating condition of the lighting device [see pars. 0037, 0055 &  claim 10]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensing device taught by Recker et al. to be an able to initiate at least one test to determine an operating condition of the lighting device as taught by Hochstein as being not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification in order to initiate and complete testing at multiple locations by transmitting a corresponding signal or command in order to advantageous in environments where a terminal's start command may not be received by all emergency lighting units a user wishes to test [see Hochstein par. 0057 & claim 29].


    PNG
    media_image1.png
    503
    828
    media_image1.png
    Greyscale


As to claim 2, Reckerr et al. disclose wherein the plurality of emergency lighting units 600 further comprise a power supply and one or more batteries 650, wherein the one or more communication devices 620-630 and the one or more sensing devices 610 are powered by at least one of the one or more batteries 650 when determining the operating condition and wirelessly transmitting the one or more test results [see Fig. 2A and pars. 0119 & 0123].

As to claim 3, Reckerr et al. disclose wherein the operating condition is selected from the group consisting of a normal operating condition [see par. 0293], a warning operating condition via warning light [par. 0193], a failure operating condition, and an unknown operating condition [see pars. 0192 & 0275, wherein the input component can be one or more sensors that monitor a condition, and monitored information yielded by such sensor(s) can be utilized to effectuate adjustments associated with the LEDs].

As to claim 4 Reckerr et al. disclose further comprising the one or more terminals store the one or more test results in a database on the one or more storage devices [see pars. 0092, 0133 & 0154 wherein computer readable media can include but are not limited to magnetic storage devices (e.g., hard disk, floppy disk, magnetic strips), optical disks (e.g., compact disk (CD), digital versatile disk (DVD)), smart cards, and flash memory devices (e.g., card, stick, key drive)].

As to claim 5, Reckerr et al. disclose wherein authenticating the one or more commands with a controller 580 of the plurality of individual testing systems [see pars. 0050-0051].

As to claim 6, Reckerr et al. disclose wherein one of the one or more commands cause the one or more sensing devices to determine the operating condition of the plurality of lighting devices according to a particular schedule [see par. 0167, wherein he wireless light bulb 1002 can be synchronized with an individual's calendar to enable randomly turning the light source 1006 on and off when the individual is known to be away from home (e.g., a vacation, meeting, and the like can be scheduled on the calendar), switching the light source 1006 on when the individual is due to return home or guests are scheduled to arrive, and so forth].

As to claim 7, Reckerr et al. disclose wherein detecting one or more environmental conditions via the one or more sensing devices 610 detect one or more environmental conditions and activate at least one of the one or more lighting devices in response [see pars. 0119 & 0122];

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUNG NGUYEN whose telephone number is (571)272-1966.  The examiner can normally be reached on Mon- Friday 8AM - 4:00PM Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Examiner: 	/Trung Nguyen/-Art 2866
		August 24, 2022./Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858